DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 11 is objected to because of the following informalities: The word, “ranging,” is spelled incorrectly in line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 should state that the protective compound is any one of the listed compounds because it currently sounds like that protective compound needs to include all of the options.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-3, 6, 8-11, 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura (“Depolymerization of Unsaturated Polyesters and Waste Fiber-Reinforced Plastics by using Ionic Liquids: The Use of Microwaves to Accelerate the Reaction Rate”) in view of Naskar (U.S. Patent Publication 2014/0306364).
Kamimura discloses a process of depolymerizing fiber-reinforced plastics and unsaturated polyesters comprising: mixing the unsaturated polyesters with an ionic liquid, and heating the mixture at a temperature and time until depolymerization occurs and a glass fiber can be separated from the polymers (Pages 644-645).  Thus, a depolymerization composition is formed, which comprises an ionic salt in liquid form and a fiber reinforced polymer, as recited in claims 1 and 14 of the present invention.  It is inherent that polyester is a thermoplastic polymer, as recited in claim 20 of the present invention.  Kamimura also discloses that the ionic liquid can be N-methyl-N-propylpiperidinium bis(trifluoromethylsulfonyl)imide, N,N,N-trimethyl-N-
Kamimura fails to disclose that a protective compound is added to the ionic liquid mixture, wherein the protective compound is liquid during heating, that the protective compound is chosen from a group comprising triphenylphosphine, trialkylphosphine, triphenylmethane, etc., that the protective compound reacts with water or oxygen to form an oxidized compound, that the protective compound has a melting point that is no greater than 150 or 250 and a boiling point that is greater than 350 or 400 degrees Celsius, and that the ionic salt is present in a depolymerization composition in an amount of 1 to 99 wt% and the protective compound is present in the depolymerization composition in an amount of 1 to 99 wt%.
Naskar discloses a process of preparing a high strength carbon fiber by subjecting a functionalized precursor polyvinyl fiber to a controlled chemical stabilization process comprising immersing the polyvinyl fiber in a stabilization solution, which can comprise an ionic liquid (Paragraphs 0023, 0031).  Naskar also discloses that a free-radical scavenger, such as alkylated diphenyl amine, can be added to the stabilization solution to react with oxygen and prevent oxidation (Paragraph 0042), as recited in claims 1 and 8-10 of the present invention.  It is inherent that the diphenyl amine has a melting point of less than 150 degrees Celsius and a boiling point greater than 400 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have included an antioxidant, such as diphenyl amine, with the ionic liquid in the mixture of Kamimura because Naskar teaches that the diphenyl amine protects the solution and fiber product from the negative effects of free radicals, such as oxygen.
7.	Claims 4, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura (“Depolymerization of Unsaturated Polyesters and Waste Fiber-Reinforced Plastics by using Ionic Liquids: The Use of Microwaves to Accelerate the Reaction Rate”) in view of Naskar (U.S. Patent Publication 2014/0306364) as applied to claims 1-3, 6, 8-11, 14-18 and 20 above, and further in view of Sun (U.S. Patent Publication 2014/0005415).
The teachings of Kamimura and Naskar have been discussed in paragraph 6 above.
Kamimura and Naskar fail to disclose that the ionic salt is one or more of 3-(triphenylphosphonio)propane-1-sulfonate, and 3-(triphenylphosphonio)propane-1-sulfonic acid tosylate, which comprise a phosphonium ion and a phenyl group.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have used 3-(triphenylphosphonio)propane-1-sulfonate or 3-(triphenylphosphonio)propane-1-sulfonic acid tosylate as the ionic liquid of Kamimura because Sun teaches that these are alternatives to the ionic liquids used in Kamimura.
8.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura (“Depolymerization of Unsaturated Polyesters and Waste Fiber-Reinforced Plastics by using Ionic Liquids: The Use of Microwaves to Accelerate the Reaction Rate”) in view of Naskar (U.S. Patent Publication 2014/0306364) as applied to claims 1-3, 6, 8-11, 14-18 and 20 above, and further in view of Teixeira (U.S. Patent Publication 2018/0030554).
The teachings of Kamimura and Naskar have been discussed in paragraph 6 above.
Kamimura and Naskar fail to disclose that the fiber reinforced polymer is a carbon fiber reinforced polymer.
Teixeira discloses a process of separating components of biomass using an ionic liquid, wherein the result is a carbon fiber (Paragraph 0216), as recited in claim 19 of the present invention.
.
Allowable Subject Matter
9.	Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722